Citation Nr: 9935175	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected posttraumatic stress disorder (PTSD), 
currently rated 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

The appeal arises from the April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, granting service connection and 
assigning a 30 percent rating for PTSD.

The Board remanded the claim in March 1999 for appropriate 
development.  Upon that remand development, the RO in a July 
1999 decision granted an increased rating for PTSD to 50 
percent disabling effective from the February 5, 1997, date 
of the veteran's request to reopen his claim for service 
connection.  


FINDING OF FACT

The veteran's PTSD  results in total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular requirements for a rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a December 1996 VA outpatient treatment record, the 
veteran was seen for complaints of depression.  He stated 
that he was a World War II combat veteran and that he served 
in Burma.  He was injured during the war.  He saw casualties 
of war all the time.  He claimed that he currently suffered 
from nightmares of war experiences, that he was irritable, 
angry, and isolated from others.  He stated that he had 
difficulty trusting others and getting along with others.  He 
had suicidal thoughts.  On examination, he was tense with 
poor eye contact.  His affect was anxious and his mood was 
dysphoric.  His speech was minimal.  He admitted to shaking, 
palpitations and fear of something bad happening.  He denied 
symptoms of mania and psychosis.  He was alert and oriented.  
Memory for recent and remote events was intact.  He showed 
insight into his problem.  The impression included chronic 
PTSD.

In a subsequent VA outpatient treatment record in December 
1996, the veteran was alert and oriented with an angry affect 
and depressed mood.  It was recommended that the veteran 
attend his treatment group.  He was considerably calmer at 
the end of the session.

In a January 1997 VA outpatient treatment record, the veteran 
was alert and oriented with an anxious affect, but much 
improved from his last visit.  He was less angry in 
conversation.  He stated that his sleep and anxiety had 
improved to some extent.

A letter dated in October 1997 was received from the 
veteran's daughter.  She stated that the veteran suffered 
irreversible damage from the trauma of his war experiences.  
She claimed that she grew up around his war memories and his 
depression.

In a January 1998 VA psychiatric examination, the veteran 
provided a history of combat experiences and injury in 
service.  The veteran's daughter was present and described 
some of the difficulties that he has endured since the 
service.  She stated that through the years the veteran had 
repeatedly told stories about the war and that he relives the 
war constantly.  The veteran described himself as too nervous 
to sit down and do things and that he has obsessive, 
compulsive tendencies as well.  On mental status examination, 
his affect was mildly blunted and his mood was very anxious.  
He was continuously moving around in his chair.  His speech 
was well organized, relevant, and coherent and negative for 
delusional content.  His concentration was good.  Memory was 
intact.  Judgment and insight were adequate.  He reported 
some subjective feelings of depression.  He denied suicidal 
and homicidal ideation, intent, and plans.  He denied 
psychotic symptoms.  The diagnoses included PTSD which was 
severely disabling.  A global assessment score (GAF) of 50 
was assigned.

At a May 1999 VA examination the examiner noted that the 
veteran suffered from restlessness, irritability, an 
explosive temper, and self-isolation with contact limited to 
his remaining immediate family and a few drinking buddies.  
The examiner noted that the veteran's relations even with 
these people were strained.  Upon examination, the veteran 
had no evidence of gross memory deficits.  His judgment was 
fair, but he had poor impulse control when agitated and was 
noted to at times act contrary to his judgment.  Insight was 
fair.  The examiner concluded that the veteran suffered from 
severe PTSD that significantly affected social and 
psychological functioning.  The examiner assigned a GAF score 
of 45.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1999).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

The medical evaluative criteria for PTSD are set forth in 
38 C.F.R. Part 4, Code 9411.  Under that Code, the pursuant 
to the General Rating Formula for Mental Disorders, the 
following criteria equate with applicable disability ratings:
 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.        100 
percent disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70 percent disabling. 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50 percent 
disabling.  

38 C.F.R. § 4.130 (Effective November 7, 1996).  

In this case the veteran has been assigned GAF scores of 50 
and 45 at two recent VA examinations, which scores 
contemplate, under DSM-IV, at least serious impairment in 
social and occupational functioning, such as having no 
friends and the inability to keep a job.  Unemployability due 
to PTSD warrants a 100 percent rating.  The Board finds that 
the May 1999 VA diagnosis of severe PTSD and May 1999 VA 
findings of significant social and psychological impairment 
resulting therefrom sufficiently comport with the assigned 
GAF scores so as to provide a coherent picture of PTSD 
preventing gainful employment.  Accordingly, the Board finds 
that a 100 percent disability rating is warranted.  


ORDER

A 100 percent rating is granted for PTSD, subject to the law 
and regulations governing the payment of monetary awards.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

